DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-15 in the reply filed on December 18, 2021 is acknowledged.  The traversal is on the ground(s) that claim 16 has been amended to depend from independent claim 1. Claim 16, as amended, now incorporates all the features of independent claim 1. Therefore, claim 16, as amended, shares common technical features with independent claim 1 and are now linked to form a single general inventive concept.  This is not found persuasive because Group I and II were restricted under lack of unity of invention since the determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e). 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 15 recites the limitation "the condenser tubes of the condenser…" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 recites “a condenser unit… the condenser comprising a plurality of condenser tubes”. Examiner exams Claims 14 and 15 as if they depend on Claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (WO-2008/043313 A1).
Regarding Claim 1, Wang et al. reference discloses a reactor system for conducting multiple continuous reactions in parallel, the reactor system comprising: 
a preheating unit comprising an outer preheater shell and a plurality of heating tubes disposed within the preheating shell and arranged in parallel (Figures 6, numeral 603, and Figures 11 and 12, first reaction unit); 
a reactor unit downstream of the preheating unit, the reactor unit comprising a plurality of reactor tubes disposed within a reactor shell and an outer heating element disposed about the reactor shell, where an inlet end of at least one of the reactor tubes is fluidly coupled to at least one of the heating tubes of the preheating unit (Figure 6 and Figures 11 and 12, second reaction unit); and 
a multi-chamber separator downstream of the reactor unit, the multi-chamber separator having a plurality of separation chambers, where at least one of the separation chambers is fluidly coupled to at least one of the reactor tubes (Figure 2, numeral 209, Figure 5, numeral 511 and Paragraph [0045] and Figures 11 and 12, third reaction unit).
Regarding Claim 2, Wang et al. reference discloses the reactor system of claim 1, further comprising a feed system comprising a plurality of feed vessels and a plurality of feed pumps, where each of the plurality of feed vessels is fluidly coupled to one of the plurality of heating tubes and each of (Paragraph [0028] – inputting conduit and gas or liquid reactants can be fed into the reactor – thus, the reactor system of Wang et al. inherently includes feed pumps for feeding the reactants into the reactor).
Regarding Claim 3, Wang et al. reference discloses the reactor system of claim 1, where one or more of the reactor tubes comprises a catalyst (Paragraph [0023]).
Regarding Claim 4, Wang et al. reference discloses the reactor system of claim 1, where one or more of the reactor tubes does not contain a catalyst and is operable to conduct a thermal conversion process (Paragraph [0023]).
Regarding Claim 5, Wang et al. reference discloses the reactor system of claim 1, in which the reactor unit comprises the plurality of reactor tubes arranged in an annular pattern within the reactor shell (Figure 6, numeral 603).
Regarding Claim 6, Wang et al. reference discloses the reactor system of claim 1, in which the reactor shell comprises a hollow cylindrical tube and each of the reactor tubes comprises a cylindrical tube disposed within and surrounded by the reactor shell, each of the reactor tubes having an outer diameter less than an inner diameter of the reactor shell (Figure 6, numeral 603).
Regarding Claim 7, Wang et al. reference discloses the reactor system of claim 6, in which the reactor unit comprises void spaces between the reactor tubes and within the reactor shell and a heat transfer material disposed in the void spaces (Paragraph [0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO-2008/043313 A1) in view of Haas et al. (US 2007/0148062 A1).
Regarding Claim 11, Wang et al. reference discloses the reactor system of claim 1 except for a condenser unit disposed between the reactor unit and the multi-chamber separator, the condenser comprising a plurality of condenser tubes, where at least one of the plurality of condenser tubes is fluidly coupled to at least one of the reactor tubes and to at least one of the separation chambers of the multi-chamber separator. Haas et al. reference discloses a similar reactor system comprising plurality of reactor tubes parallel to each other, a separate temperature zone for precipitators (same as claimed condensers) and fluid separation units (Figure 6, numerals 104, reactor, 21 – reaction tubes, 108, precipitators and 80 – separators). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reactor system of Wang et al. with the precipitators as taught by Haas et al., since Haas et al. states at Paragraph [0308] that such a modification would achieve a steady state with respect to synthesis gas conversion and hydrocarbon selectivities.
Regarding Claim 15, Wang et al. and Haas et al. references disclose the reactor system of claim 11, in which an inlet end of each of the plurality of reactor tubes is fluidly coupled to one of the heating tubes and an outlet end of each of the plurality of reactor tubes is fluidly coupled to one of the condenser tubes of the condenser or to one of the separation chambers of the multi-chamber separator (Figure 6).
Allowable Subject Matter
Claims 8-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, Wang et al. reference discloses the reactor system of claim 1 except for the reactor unit comprises a central tube disposed within the reactor shell and concentric with the reactor shell and the reactor tubes are arranged in an annular pattern between the central tube and the reactor shell. There is no motivation/suggestion to modify the reactor system of Wang et al. with this central tube.
Claims 9 and 10 directly depend on Claim 8.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774